[Jan. 8, 1727/8] Compl1 read Sellman against Cap1 Gardner. Court adjournd for an hour Court being met according to Adjml Comp11 Sellman ag31 Gardner being reassum’d Rob1 Drower being Sworn in Court Saith he being on deck when the First quar1 was between the parties he saw nothing of the Cap1 heaveing the Comp11 Door at him but See the s3 Sellman come from helm and the Cap1 bid him come to the helm again he not going the Cap1 calld to him Several Times he s3 he w3 not he was afraid the Cap1 came of of the Qr Deck to him and took hold of him and hauld him along upon the Deck to get him aft and as he was hauling he gave him Some blows but Saw no blood afterward S3 Sellman went to the helm in the Second quarrell he saw the Cap1 Strike Sellman but Saw no blood further Saith he quarrell’d with Severall of the Men Rich3 Sleath being Sworn said he saw the Cap1 heave the Companion Door at Sellman when he was at helm and then Sellman left the helm further Saith that he the Dep1 fought with s3 Sellman in Surranam *124John Jepson being Sworn Sa he Saw the Cap* Strike sa Sellman two or three blows in the Second quarrell. Wm Crossman being Sworn in Court Saith in the Second quarrell he heard the Cap* order Sellman to mend a Sail he told the Cap* he had no Marlin and he Saw'the Cap* take up a Billet of Wood and Strike at Sellman and he heard Sellman desire him not to strike him and then the Cap* took a Rack and beat him io*h th then sa Sellman went and mended Sail further Saith he Saw Sellmans Cheek bloody [Jan. 10, 1727/8] The Judge Dismissed the Complaint Selman ags* Gardner and ordered the Compts to pay Cost